Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on June 9, 2022 is acknowledged.  11-22, 25, 27-35, 37-43, 45-53 and 55 were canceled, claims 4-5 and 7-9  were amended and claims 1-10, 23-24, 26, 36, 44, 54 are pending in the instant application.

Election/Restrictions
Applicant elected with traverse Group 1 (claims 1-9, 23 and 24)  and without traverse SEQ ID NO:35 from List I, SOD from List II and Barth Syndrome from List III in the response filed June 9, 2022.  
The restriction is deemed proper and made final in this office action.  Claims 3, 10, 26, 36, 44, 54 are withdrawn as being drawn to a non-elected invention/species.  Claims 1-2, 4-9 and 23-24 are examined on the merits of this office action. 


Specification Objections
The use of the term LIPOFECTAMINE (along with many others, see page 23, for example), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of specific conditions such Barth Syndrome, does not reasonably provide enablement for treatment of any aging related condition, heart failure, diabetes, myocardial infarction, acquired mitochondrial disorder or inherited mitochondrial disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The Nature of the Invention/ The breadth of the claims
Claim 23 claims “A pharmaceutical composition for the treatment of an aging-related condition, heart failure, diabetes, myocardial infarction, acquired mitochondrial disorder, or inherited mitochondrial disorder, the pharmaceutical composition comprising: a mitochondria-targeting polypeptide comprising an amino acid sequence having at least 90% sequence identity to any one of SEQ ID NOs: 33-36; and a therapeutic agent coupled to the mitochondria-targeting polypeptide.  Claim 24 claims “A pharmaceutical composition comprising: a mitochondria-targeting polypeptide comprising an amino acid sequence having at least 90% sequence identity to any one of SEQ ID NOs: 33-36; and a therapeutic agent coupled to the mitochondria-targeting polypeptide for use in the treatment of an aging-related condition, heart failure, diabetes, myocardial infarction, acquired mitochondrial disorder, or inherited mitochondrial disorder”.  Applicants provide no guidance with regards to aging related conditions to be treated or acquired or inherited mitochondrial disorders.  The claims are broad with respect to intended use for treating any aging related condition or mitochondrial disorder.

The State of the Prior Art and the predictability or unpredictability of the art
“Aging related diseases” encompasses a vast number of diseases and disorders (cancer, diabetes, atherosclerosis, dementia etc…) (see Prasad, attached handout) with varying mechanisms of pathogenesis and modes of treatments including vastly different drugs.  Not all the diseases listed in instant claims 23-24 would necessarily benefit or be treated with a target therapeutic (which is not actually listed in the claim).  Applicants have not shown that ANY therapeutic can be effectively conjugated to SEQ ID Nos:33-36 and transported into the mitochondria and be effective at treating any of the diseases listed in instant claims 23-24.  The state of the art is relatively high with regard to treatment of specific disorders.  However, given the breadth of the genus and the lack of guidance from the specification regarding conjugation of different therapeutics for the treatment of the disorders listed in instant claims 23-24 and effective import into the mitochondria, it is highly unpredictable to treat all disease /disorders encompassed by the instant claims. Furthermore, there are many hurdles with regards to targeting a variety of different therapeutics into the mitochondria given the effect of the therapeutic in the mitochondria has to be determined (i.e could the therapeutic actually be detrimental at certain levels in the mitochondria).  Additionally, there are different locations within the mitochondria (outer membrane, inner membrane, inner membrane space, matrix) and thus, using mitochondrial targeting peptides broadly to target a variety of structurally and functionally different therapeutics for treatment of a vast number of different diseases is unpredictable.  



The Relative Skill of Those in the Art 

It is not of skill to those in the art to treat any all of the potential disorders encompassed by instant claims 23-24 with the mitochondrial targeting peptide/therapeutics of the instant claims given the unpredictability in the art regarding treatment of the vast number of disorders encompassed by the claim, structural and functional differences in therapeutics used to treat the disorders and the varying pathological mechanisms involved in the claimed genus.

Amount of Guidance/ the Presence or Absence of Working Examples
Guidance is not provided regarding treatment of ANY aging related condition, heart failure, infarction, diabetes or any mitochondrial disorder.  Applicants list off a vast number of mitochondrial disorders (see paragraph 0065)  Guidance is provided regarding mitochondrial localization of TAZ-eGFP into mitochondria with missense mutations (see Example 5).  Example 6 looks at localization of TAZ-eGFP in TAZ knockout cells (see paragraph 0089).  However, Applicants do not show actual treatment of any disorders or delivery of any therapeutic to the mitochondria for treating of any disease.
Thus, the examples provided are not sufficient to provide enablement for a composition for use in treating any age related condition, heart failure, infarction or any mitochondrial disorder given the breadth of the genus, varying mechanisms/therapeutics involved in the disorders encompassed by the claim and the lack of guidance/examples in the specification regarding the ability of the peptides to successfully target therapeutics to the mitochondria for treatment of any disorder.

The Quantity of Experimentation Necessary  
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining if the peptides of the instant claims would be capable of targeting any therapeutic for treatment of any disease, disorder, condition as encompassed by the instant claims (any aging disorder or mitochondrial disorder etc..). When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims require undue experimentation to use the full scope of the claimed invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (US20150203827 A1, cited in Applicant’s IDS) as evidenced by Jung (Biochemical and Biophysical Research Communications 345 (2006) 222–228).
Chin teaches a fusion protein comprising a tafazzin peptide and a cell permeability peptide (see claim 1).  Chin teaches wherein the tafazzin peptide comprises instant SEQ ID NO:25 (see claim 4 and SEQ ID Nos:2-5) thus meeting the limitations of comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO:35.  Chin further teaches wherein the additional peptide is TAT comprising SEQ ID NO:7 which is considered a therapeutic as evidenced by Jung (see abstract).  Regarding claim 2, Chin teaches wherein the tafazzin peptide comprises instant SEQ ID NO:25 (see claim 4 and SEQ ID Nos:2-5) thus meeting the limitations of comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO:35.  Regarding claims 4-5, Chin teaches wherein the therapeutic agent is covalently bound or coupled via a linker (see paragraphs 0030 and 0035).  Regarding claim 6, Chin teaches wherein the linker comprises between 1-20 amino acids (see paragraph 0068, SEQ ID Nos:14-17).  Regarding claim 7, Chin further teaches wherein the additional peptide is TAT comprising SEQ ID NO:7 which is considered a therapeutic as evidenced by Jung (see abstract) and wherein the TAT and Tafazzin are co-expressed as a fusion (see abstract, see claims 1, 4 and 7).   Regarding claim 8, the therapeutic (TAT) is fused to tafazzin and thus, the therapeutic will help improve mitochondrial functional inherently through delivering tafazzin into the cell and into the mitochondria (see paragraph 0091).  Regarding claim 9, Chin teaches including a pharmaceutically acceptable carrier (see claim 13 and paragraph 0050).
Regarding the limitations of “for the treatment of an aging related condition, heart failure….” (in claim 23) and “for the use in treatment of an aging related condition, heart failure, diabetes…” (claim 24), Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  Nevertheless, Chin teaches use of the fusion for treatment of an inherited mitochondrial disorder (Barth’s Syndrome, a genetic mitochondrial disorder).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-2, 4-9 and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9550971 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 claims “A pharmaceutical composition comprising: a mitochondria-targeting polypeptide comprising an amino acid sequence having at least 90% sequence identity to any one of SEQ ID NOs: 33-36; and a therapeutic agent coupled to the mitochondria-targeting polypeptide” (see claim 1)”.  The instant application further claims the therapeutic being covalently bound or by a linker (claims 4-5); co-expression of the therapeutic and the targeting peptide (claim 7); wherein the therapeutic is an agent that improves mitochondrial function (see claim 8); inclusion of a carrier (claim 9); the intended use of treating an age related disorder, diabetes, mitochondrial disorder etc… (see claims 23-24). 
US Patent No. ‘981 claims “A fusion protein comprising: a tafazzin peptide; and a cellular permeability peptide” (see claim 1).  US Patent No. ‘981 further claims wherein the tafazzin peptide comprises instant SEQ ID NO:25 (see claim 4 and SEQ ID Nos:2-5) thus meeting the limitations of comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO:35.  US Patent No. ‘981 further teaches wherein the additional peptide is TAT comprising SEQ ID NO:7 which is considered a therapeutic as evidenced by Jung (see claims 7-8).  US Patent No. ‘981 discloses wherein the therapeutic agent is covalently bound or coupled via a linker (see paragraphs 0030 and 0035).  US Patent No. ‘981 claims wherein the linker comprises between 1-20 amino acids (SEQ ID Nos:10-13).  US Patent No. ‘981 claims wherein the additional peptide is TAT comprising SEQ ID NO:7 (claims 7-8) which is considered a therapeutic as evidenced by Jung (see abstract, see above reference) and wherein the TAT and Tafazzin are co-expressed as a fusion (see claims 1, 4 and 7).   Regarding instant claim 8, the therapeutic (TAT) is fused to tafazzin and thus, the therapeutic will help improve mitochondrial functional inherently through delivering tafazzin into the cell and into the mitochondria (see paragraph 0091).  US Patent No. ‘981  claims including a pharmaceutically acceptable carrier (see claim 13) and paragraph 0050).
Regarding the limitations of “for the treatment of an aging related condition, heart failure….” (in instant claim 23) and “for the use in treatment of an aging related condition, heart failure, diabetes…” (instant claim 24), Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  Nevertheless, US Patent No. ‘981 teaches use of the fusion for treatment of an inherited mitochondrial disorder (Barth’s Syndrome, a genetic mitochondrial disorder).

Claim(s) 1-2, 4-9 and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10086040 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 claims “A pharmaceutical composition comprising: a mitochondria-targeting polypeptide comprising an amino acid sequence having at least 90% sequence identity to any one of SEQ ID NOs: 33-36; and a therapeutic agent coupled to the mitochondria-targeting polypeptide” (see claim 1)”.  The instant application further claims the therapeutic being covalently bound or by a linker (claims 4-5); co-expression of the therapeutic and the targeting peptide (claim 7); wherein the therapeutic is an agent that improves mitochondrial function (see claim 8); inclusion of a carrier (claim 9); the intended use of treating an age related disorder, diabetes, mitochondrial disorder etc… (see claims 23-24). 
US Patent No. ‘040 claims “A method for treating a subject having a cardiomyopathy, comprising: administering to the subject a fusion protein comprising a tafazzin peptide and a cellular permeability peptide.” (see claim 1).  US Patent No. ‘040 further claims wherein the tafazzin peptide comprises instant SEQ ID NO:25 (see claim 5and SEQ ID Nos:2-5) thus meeting the limitations of comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO:35.  US Patent No. ‘040 further teaches wherein the additional peptide is TAT comprising SEQ ID NO:7 which is considered a therapeutic as evidenced by Jung (see claims 1 and 9).  US Patent No. ‘040discloses wherein the therapeutic agent is covalently bound or coupled via a linker (see paragraph 0021).  US Patent No. ‘040 claims wherein the linker comprises between 1-20 amino acids (SEQ ID Nos:10-13, claim 4).  US Patent No. ‘040 claims wherein the additional peptide is TAT comprising SEQ ID NO:7 (claims 1, 6 and 9) which is considered a therapeutic as evidenced by Jung (see abstract, see above reference) and wherein the TAT and Tafazzin are co-expressed as a fusion (see claims 1, 6 and 9).   Regarding instant claim 8, the therapeutic (TAT) is fused to tafazzin and thus, the therapeutic will help improve mitochondrial functional inherently through delivering tafazzin into the cell and into the mitochondria.  US Patent No. ‘040  claims including a pharmaceutically acceptable carrier (see claim 17).
Regarding the limitations of “for the treatment of an aging related condition, heart failure….” (in instant claim 23) and “for the use in treatment of an aging related condition, heart failure, diabetes…” (instant claim 24), Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  Nevertheless, US Patent No. ‘040 teaches use of the fusion for treatment of an inherited mitochondrial disorder (Barth’s Syndrome, a genetic mitochondrial disorder).


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654